 


110 HRES 1156 EH: Providing for consideration of the Senate amendment to the bill (H.R. 493) to prohibit discrimination on the basis of genetic information with respect to health insurance and employment.
U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1156 
In the House of Representatives, U. S.,

May 1, 2008
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 493) to prohibit discrimination on the basis of genetic information with respect to health insurance and employment. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 493) to prohibit discrimination on the basis of genetic information with respect to health insurance and employment, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chairman of the Committee on Education and Labor or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour, with 20 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Education and Labor, 20 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce, and 20 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.During consideration of the motion to concur pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the motion to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
